PER CURIAM.
Appellant objects to the amount allowed him as compensation for services rendered in the administration of the estate of Leon Hamburger, bankrupt. That the services were valuable and productive of results both in creating a fund of $4,000 and in defeating false and exaggerated claims which had been filed, is well and convincingly established by the proof.
The District Court fixed the compensation at $1,000 after the referee had recommended $1,650. While fully recognizing the worthiness of appellant’s services, it is perfectly apparent that their value is not determinable with mathematical certainty. Estimates of value of professional services always do, and must necessarily, vary as the standards applied, vary. Moreover, there is a range within which the District Court’s discretion must be respected by us. We are unable to say that the District Court went outside that range, which is fairly wide, or that its exercise of its discretion was improvidently exercised in this case. Counsel must and does agree that the question he raises does not permit us to pass on the reasonableness of his charge as an original question. We are asked to review the judgment of the District Court. Such an appeal presents quite a different question from determining the amount as a court of original jurisdiction.
The decree is affirmed.